Citation Nr: 1632713	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 20, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1949 to December 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in June 2011.  The RO issued a statement of the case (SOC) in October 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in November 2013. 

In October 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In December 2015, the Board remanded the Veteran's claim for further development.  A SSOC was issued in April 2016, and the case has now been returned to the Board for further appellate action.

Of note, the Veteran was awarded a 100 percent schedular rating for coronary artery disease in an April 2016 rating decision. The Board notes that even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of TDIU based on other service-connected disability may form the basis for a claim for special monthly compensation SMC.  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities. 

Importantly, however, the Veteran was also granted entitlement to SMC under 38 U.S.C.A. § 1114(s), effective November 20, 2013, in the April 2016 rating decision. As such, the issue on appeal has been recharacterized as entitlement to a TDIU, prior to November 20, 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to November 20, 2013, the Veteran's bilateral hearing loss and status post tuberculosis middle ear disease, left ear was rated as 40 percent disabling, and he had sufficient additional service-connected disabilities to bring his combined rating to 70 percent; these service-connected disabilities precluded the Veteran from maintaining gainful employment.

2. From November 20, 2013, the Veteran is rated as 100 percent disabled for his service-connected coronary artery disease; the Veteran is receiving special monthly compensation under 38 U.S.C.A. § 1114(s).


CONCLUSION OF LAW

Prior to November 20, 2013, the criteria for TDIU were met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Entitlement to a TDIU, Prior to November 20, 2013

The Veteran seeks a total disability rating based on individual unemployability. He asserts he has been unable to work due to his service-connected disabilities. 

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Prior to November 20, 2013, the Veteran was service connected for bilateral hearing loss, rated 40 percent disabling, pulmonary tuberculosis with reactive airway disease, rated 30 percent disabling, impaired range of motion associated with post-thoracotomy pain syndrome associated with pulmonary tuberculosis with reactive airway disease, rated 10 percent disabling, and tinnitus, rated 10 percent disabling.   The Veteran's combined rating, prior to November 20, 2013, was 70 percent. As such, the Veteran met the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability. Therefore, the Veteran was eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

In February 2009 the Veteran underwent a VA audio examination.  The examiner reported that with regard to the effect on occupation, the Veteran's hearing loss had no significant effect on the Veteran's occupation.  With regard to the effect on daily activities, the examiner noted the Veteran would have difficulty understanding a soft speaker, particularly in the presence of background noise.  The Veteran was noted as wearing hearing aids, that reduce some communication difficulties.   

At a subsequent February 2009 examination, the Veteran reported being able to walk only one to two blocks due to shortness of breath.  The Veteran worked as a chemical engineer and retired in 1994.  The Veteran reported worsening shortness of breath, and the examiner opined that whether or not this is due to his pulmonary tuberculosis and lobectomy in service, or due to his mild emphysema, advanced age, or heart problems, this could not be determined without resort to mere speculation.  The examiner was unable to determine with accuracy the specific effects of limitations to the Veteran due to his lobectomy from his tuberculosis.   

According to a February 2010 VA respiratory system examination, the examiner noted the Veteran had reactive airway disease, with no effect on his occupation.  As for daily activities, the examiner noted the Veteran had limited physical exertion due to dyspnea, and overall weakness.  

At a July 2011 VA examination, the examiner noted the Veteran had significant dyspnea, and he was limited to sedentary activity.  The Veteran was able to perform his activities of daily living with assistance from his wife.  His primary disabling feature was deemed extreme dyspnea with any exertion and very low stamina related to shortness of breath.  As it pertained to tuberculosis, the examiner noted the Veteran was limited to sedentary activity and very limited activity due to dyspnea as a residual from tuberculosis and lobectomy, which interfere with the Veterans employability and any type of employment.  As for his post thoracotomy pain syndrome, secondary to the Veteran's pain and loss of motion, the Veteran would do best in a sedentary work environment.  

At a July 2011 VA audio examination, the examiner indicated the Veteran's hearing loss does not render him unable to secure or maintain substantially gainful employment.  

According to a VA treatment record entry from August 2011, the Veteran was treated for dyspnea on exertion and chest pain attributed to severe mitral regurgitation.  On that date, the examiner reported that the Veteran's echocardiogram showed severe mitral regurgitation which was new since his prior echocardiogram in 2001.  The examiner stated that it was difficult to say whether all of the Veteran's dyspnea is secondary to mitral regurgitation, but likely a combination of mitral regurgitation and underlying lung disease. 

In a September 2011 statement from the Veteran's private physician, Dr. D. H., the Veteran was noted as being unemployable.  Dr. H. indicated the Veteran was unemployable as a result of coronary artery disease, atrial fibrillation, mitral valve insufficiency, long term anticoagulation, diabetes mellitus type II complicated by neuropathy and gastropathy, peripheral vascular disease, osteoarthritis, restrictive lung disease, and hearing loss and tinnitus, that render him with chronic shortness of breath, numbness of distal extremities, nausea, arthritic pain, and hearing loss, all of which lead to significant loss of stamina and agility.   
The Veteran testified in October 2015 that he last worked in 2000 for the U.S. Census Bureau reviewing documents.  Prior to that, he worked as a chemical engineer up until 1994.  The Veteran reported being told by his pulmonologist that he was unable to work due to his lung condition.  The Veteran also reported being unable to work as a result of his cardiac condition.  The Veteran reported being unable to lift anything more than two or three pounds because it puts too much of a strain on his body, and causes fatigue.   

The Board finds the evidence is at least in equipoise that the Veteran is entitled to a TDIU, prior to November 20, 2013. The Veteran had a combined disability rating of 70 percent as of May 25, 2007.  While the February 2009 and July 2011 audio examiners reported the Veteran's hearing loss would have no significant effect on his occupation, the Veteran's treating physician Dr. H. indicated the Veteran was unemployable as a result of his medical conditions, to include coronary artery disease, atrial fibrillation, mitral valve insufficiency, anticoagulation, diabetes, peripheral vascular disease, osteoarthritis, restrictive lung disease and hearing loss and tinnitus.  While the Board notes Dr. H. identified both service connected and non-service connected conditions as leading to unemployability, the Board notes there is further evidence of record indicating the Veteran is unemployable.  The July 2011 VA examiner noted the Veteran was limited to sedentary activity as a result of his dyspnea as a residual of tuberculosis, which would interfere with the Veteran's employability in any time of employment.   

Considering all evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran is precluded from gainful employment due to his service-connected disabilities. The evidence indicates that the Veteran experienced symptoms of bilateral hearing loss, pulmonary tuberculosis with reactive airway disease, impaired range of motion associated with post-thoracotomy pain syndrome, post-thoracotomy pain syndrome associated with pulmonary tuberculosis with reactive airway disease, and tinnitus, that affected his ability to maintain employment. The Board finds that while the Veteran may be able to obtain employment, including sedentary or physical employment, he would not be able to maintain that employment as a result of his service-connected disabilities.  An "ability to work only a few hours a day or only sporadically," is not to be considered an "ability to engage in substantially gainful employment." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). 

Therefore, considering the severity of the Veteran's disabilities, the Board resolves all reasonable doubt in favor of the Veteran, and finds the Veteran is entitled to TDIU, prior to November 20, 2013.   



ORDER

Entitlement to a TDIU prior to November 20, 2013 is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


